IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-30547
                         Summary Calendar
                        __________________


JODY VAUGHN,

                                     Plaintiff-Appellant,

versus

RYAN-WALSH, INC.,

                                    Intervenor-Defendant,

versus

AMERICAN RIVER TRANSPORTATION COMPANY,

                                     Defendant-Appellee.



                        - - - - - - - - - -
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                       USDC No. 93-CV-816 S
                        - - - - - - - - - -
                          February 1, 1996

Before KING, SMITH and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Jody Vaughn appeals from the district court's denial of

remand and entry of summary judgment in favor of defendant ARTCO

in his suit under the Longshore and Harbor Workers' Compensation

Act; 33 U.S.C. § 905(b).   Vaughn contends that the district court

erred in denying remand because the Jones Act claim filed against

     *
          Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 95-30547
                                 -2-



Ryan-Walsh was a nonremovable claim; therefore, the court lacked

jurisdiction to hear ARTCO's motion for summary judgment.    Vaughn

contends that the district court erred by granting ARTCO's motion

for summary judgment because a genuine issue of material fact

existed with regard to ARTCO's compliance with its duty to

deliver a safe barge to Ryan-Walsh with respect to its gear,

equipment, and workplace.

     We have reviewed the briefs and the record and we affirm.

The district court did not err by denying remand and granting

ARTCO's motion for summary judgment.

     AFFIRMED.